DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26th, 2022 has been entered.
Response to Amendment
	The amendment filed September 26th, 2022 has been entered. Claims 1, 3-6, 8-10, 12, 14-17 and 19-20 have been amended. Claims 1-20 remain pending. Applicant’s amendments to the claims and specification overcome the objection previously set forth in the Final Office Action mailed July 6th, 2022.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Kumar et al. (US 2018/0243800) in view of Stubbs et al. (US 2017/0080566).
Regarding claim 1, Kumar et al. (US 2018/0243800) teaches a sorting system (Paragraph 0003 lines 1-4), comprising: 
a processor (Fig. 34 #3415 “processors”) configured to: 
receive a set of current information (Paragraph 0090 lines 1-3) associated with a plurality of target objects (Fig. 1 #101 “scrap pieces”) on a conveyor device (Fig. 1 #103 “conveyor system”); 
determine a current state of the sorting system (Paragraph 0126 lines 2-21), wherein the sorting system comprises an actuator device (Paragraph 0085 lines 1-4) that is configured to actuate a picker assembly (Paragraph 0085 lines 1-7) to capture target objects from the conveyor device (Paragraph 0085 lines 3-4), wherein the picker assembly comprises a plurality of picker mechanisms (Paragraph 0085 lines 1-2 “N sorting devices”); 
determine a sequence of a plurality of actions (Paragraph 0098 lines 9-21, Paragraph 0195 lines 1-9) to be performed by the actuator device and the picker assembly, over a plurality of points in time (Paragraph 0081 lines 9-13), with respect to one or more target objects (Paragraph 0098 lines 26-28) based at least in part on the set of current information associated with the plurality of target objects (Paragraph 0098 lines 26-28) and the current state of the sorting system (Paragraph 0098 lines 28-36); 
determine a selected subset of the plurality of actions (Fig. 35, #3511, 3512, Paragraph 0098 lines 33-43) with respect to an identified target object from the sequence of the plurality of actions (Paragraph 0098 lines 35-38); and 
send an instruction to the actuator device to cause the actuator device to perform the selected subset of the plurality of actions with respect to the identified target object (Fig. 35 #3512 “sort based on classification”, Paragraph 0195 lines 1-9); and 
a memory (Fig. 34 #3420 “RAM”, #2435 “ROM”) coupled to the processor (Fig. 34 #3415 “processors”) and configured to provide the processor with instructions (Paragraph 0187 lines 17-25). 
Kumar et al. (US 2018/0243800) lacks teaching a processor configured to determine a current state of the sorting system, wherein the current state of the sorting system comprises a state of a picker mechanism of the plurality of picker mechanisms, wherein the state of the picker mechanism comprises either available for capturing an object or unavailable for capturing the object and to determine a sequence of a plurality of hypothetical actions to be performed by the actuator device and the picker assembly and determine a selected subset of the plurality of hypothetical actions from the sequence of the plurality of hypothetical actions.
Stubbs et al. (US 2017/0080566) teaches a sorting system (Paragraph 0015 lines 1-11) comprising a processor (Fig. 1 #180) configured to determine a current state of the sorting system (Paragraph 0020 lines 1-9), wherein the current state of the sorting system comprises a state of a picker mechanism of the plurality of picker mechanisms (Paragraph 0021 lines 2-10), wherein the state of the picker mechanism comprises either available for capturing an object or unavailable for capturing the object (Paragraph 0023 lines 3-10) and to determine a sequence of a plurality of hypothetical actions (Paragraph 0083 lines 7-12) to be performed by the actuator device and the picker assembly (Paragraph 0085 lines 1-8), determine a selected subset of the plurality of hypothetical actions from the sequence of the plurality of hypothetical actions (Paragraph 0083 lines 12-16) and send an instruction to the actuator device (Paragraph 0027 lines 28-31) to cause the actuator device to perform the selected subset of the plurality of hypothetical actions (Paragraph 0085 lines 1-8). 
Stubbs et al. (US 2017/0080566) explains that the processor is configured to determine a manipulation profile to successfully capture an object (Paragraph 0074 lines 12-18) and determine which picker mechanism is available for performing this manipulation (Paragraph 0079 lines 10-14), therefore providing an improved use of resources (Paragraph 0082 lines 5-12). Additionally, Stubbs et al. explains that the processor is configured to  determine a sequence of a plurality of hypothetical actions and determine a selected subset of the plurality of hypothetical actions in order to determine which sequence is most efficient (Paragraph 0083 lines 12-16). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar et al. (US 2018/0243800) to include a processor configured to determine a current state of the sorting system, wherein the current state of the sorting system comprises a state of a picker mechanism of the plurality of picker mechanisms, wherein the state of the picker mechanism comprises either available for capturing an object or unavailable for capturing the object and to determine a sequence of a plurality of hypothetical actions to be performed by the actuator device and the picker assembly, determine a selected subset of the plurality of hypothetical actions from the sequence of the plurality of hypothetical actions and send an instruction to the actuator device to cause the actuator device to perform the selected subset of the plurality of hypothetical actions as taught by Stubbs et al. (US 2017/0080566) in order to improve the use of resources within a sorting system and provide movement to objects within the sorting system in a more efficient manner. 
Regarding claim 2, Kumar et al. (US 2018/0243800) teaches a sorting system wherein the processor (Fig. 34 #3415 “processors”) is further configured to: 
receive an input signal (Paragraph 0090 lines 1-6) from an object recognition device (Paragraph 0089 lines 1-3 “vision system”); and 
determine the set of current information (Paragraph 0095 lines 1-7) associated with the plurality of target objects (Paragraph 0089 line 3 “scrap pieces”) based at least in part on the input signal (Paragraph 0090 lines 3-6). 
Regarding claim 3, Kumar et al. (US 2018/0243800) teaches a sorting system wherein the current state (Paragraph 0126 lines 2-21) of the sorting system comprises one or more of the following: a current time (Paragraph 0126 lines 10-12) and a current position of the actuator device (Paragraph 0126 lines 15-24). 
Regarding claim 4, Kumar et al. (US 2018/0243800) teaches a sorting system wherein to determine the sequence of the plurality of actions (Paragraph 0098 lines 9-21, Paragraph 0195 lines 1-9) comprises to: 
determine an initial node (Paragraph 0110 lines 9-12) using the set of current information associated with the plurality of target objects (Paragraph 0110 lines 29-34) and the current state of the sorting system (Paragraph 0111 lines 11-18); and 
determine a set of successor nodes (Paragraph 0111 lines 11-13, 22-28) based at least in part on the initial node, wherein a successor node corresponds to an achievable action relative to the initial node (Paragraph 0081 lines 8-13).
While Kumar et al. does not explicitly state that the set of successor nodes corresponds to an achievable action relative to the initial node, Kumar et al. states that the system can identify each scrap piece and determine an action to take as a result of the identification, while tracking the location of the scrap piece (Paragraph 0081 lines 20-31). Additionally, Kumar et al. states that the system may process the set of current information through different well-known machine learning systems, including decision tree learning (Paragraph 0090 lines 15-16). Decision tree learning algorithms function by starting at an initial node, and based on the result of a decision, progressing to a successor node. Therefore, Kumar et al. determines a set of successor nodes based at least in part on the initial node, wherein a successor node corresponds to an achievable action relative to the initial node by teaching a system which processes information through decision tree learning. 
As stated previously, Kumar et al. lacks teaching determining a sequence of a plurality of hypothetical actions. 
Stubbs et al. (US 2017/0080566) teaches a sorting system (Paragraph 0015 lines 1-11) comprising a processor (Fig. 1 #180) configured to determine a sequence of a plurality of hypothetical actions (Paragraph 0083 lines 7-12). 
Stubbs et al. explains that the processor is configured to determine a sequence of a plurality of hypothetical actions in order to determine which sequence is most efficient (Paragraph 0083 lines 12-16). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar et al. (US 2018/0243800) to include a processor configured to determine a sequence of a plurality of hypothetical actions to be performed by the actuator device and the picker assembly actions as taught by Stubbs et al. (US 2017/0080566) in order to provide movement to objects within the sorting system in a more efficient manner. 
Regarding claim 5, Kumar et al. (US 2018/0243800) teaches a sorting system wherein the achievable action relative to the initial node comprises an action that the actuator device is able to perform (Paragraph 0081 lines 8-13) based at least in part on one or more of the following: a current position of the actuator device, a model associated with the actuator device (Paragraph 0081 lines 9-13), the state of the picker mechanism of the plurality of picker mechanisms (Paragraph 0081 lines 26-29), and a predicted position of a target object on which the action is to be performed (Paragraph 0081 lines 5-13). 
Regarding claim 6, Kumar et al. (US 2018/0243800) teaches a sorting system wherein to determine the sequence of the plurality of actions (Paragraph 0098 lines 9-21, Paragraph 0195 lines 1-9) further comprises to: 
determine a respective reward corresponding to a respective successor node (Paragraph 0098 lines 5-9) based at least in part on the set of current information associated with the plurality of target objects (Paragraph 0098 lines 10-11), wherein the respective reward corresponding to the respective successor node is determined based at least in part on a first reward value (Paragraph 0098 lines 5-9 “highest match”) of target object(s) that have been deposited to reach the respective successor node (Paragraph 0098 lines 9-12), wherein the first reward value of the target object(s) that have been deposited is determined based at least in part on areas corresponding to the target object(s) that have been deposited (Paragraph 0098 lines 17-21); and 
determine an unvisited successor node as a current node (Paragraph 0098 lines 4-9) based at least in part on respective rewards corresponding to the set of successor nodes (Paragraph 0090 lines 2-7, 15-18 “decision tree learning”).
As stated previously, Kumar et al. lacks teaching determining a sequence of a plurality of hypothetical actions. 
Stubbs et al. (US 2017/0080566) teaches a sorting system (Paragraph 0015 lines 1-11) comprising a processor (Fig. 1 #180) configured to determine a sequence of a plurality of hypothetical actions (Paragraph 0083 lines 7-12). Stubbs et al. explains that the processor is configured to determine a sequence of a plurality of hypothetical actions in order to determine which sequence is most efficient (Paragraph 0083 lines 12-16). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar et al. (US 2018/0243800) to include a processor configured to determine a sequence of a plurality of hypothetical actions to be performed by the actuator device and the picker assembly actions as taught by Stubbs et al. (US 2017/0080566) in order to provide movement to objects within the sorting system in a more efficient manner. 
Regarding claim 7, Kumar et al. (US 2018/0243800) teaches a sorting system wherein the respective reward corresponding to the respective successor node is further determined based at least in part on a second reward value corresponding to target object(s) (Paragraph 0098 lines 9-14) that are pickable by the actuator device from the respective successor node (Paragraph 0090 lines 2-7, 15-18 “decision tree learning”), wherein the second reward value of the target object(s) that are pickable is determined based at least in part on second areas corresponding to the target object(s) that are pickable by the actuator device from the respective successor node (Paragraph 0098 lines 11-21). 
Regarding claim 8, Kumar et al. (US 2018/0243800) teaches a sorting system wherein the selected subset of the plurality of actions (Paragraph 0098 lines 33-43) comprises a first action from the sequence of the plurality of actions (Paragraph 0098 lines 9-17, Paragraph 0195 lines 1-9). 
As stated previously, Kumar et al. lacks teaching determining a sequence of a plurality of hypothetical actions and determining a selected subset of the plurality of hypothetical actions from the sequence of the plurality of hypothetical actions. 
Stubbs et al. (US 2017/0080566) teaches a sorting system (Paragraph 0015 lines 1-11) comprising a processor (Fig. 1 #180) configured to determine a sequence of a plurality of hypothetical actions (Paragraph 0083 lines 7-12) to be performed by the actuator device and the picker assembly (Paragraph 0085 lines 1-8) and determine a selected subset of the plurality of hypothetical actions from the sequence of the plurality of hypothetical actions (Paragraph 0083 lines 12-16). Stubbs et al. explains that the processor is configured to determine a sequence of a plurality of hypothetical actions in order to determine which sequence is most efficient (Paragraph 0083 lines 12-16). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar et al. (US 2018/0243800) to include a processor configured to determine a sequence of a plurality of hypothetical actions to be performed by the actuator device and the picker assembly actions and determine a selected subset of the plurality of hypothetical actions from the sequence of the plurality of hypothetical actions as taught by Stubbs et al. (US 2017/0080566) such that the selected subset of the plurality of hypothetical actions comprises a first action from the sequence of the plurality of hypothetical actions in order to provide movement to objects within the sorting system in a more efficient manner. 

Regarding claim 9, Kumar et al. (US 2018/0243800) lacks teaching a sorting system wherein the plurality of picker mechanisms comprises a plurality of suction grippers. 
Stubbs et al. (US 2017/0080566) teaches a sorting system (Paragraph 0015 lines 1-11) wherein the plurality of picker mechanisms (Paragraph 0015 lines 1-4, Paragraph 0016 lines 11-12) comprises a plurality of suction grippers (Paragraph 0016 lines 17-21). Stubbs et al. (US 2017/0080566) explains that the suction force applied to the suction grippers may be specified in order to pick up a given target object in order to improve the overall efficiency of the system (Paragraph 0015 lines 15-19, 25-29, Paragraph 0016 lines 16-30). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar et al. (US 2018/0243800) to include the plurality of picker mechanisms which comprises a plurality of suction grippers as taught by Stubbs et al. (US 2017/0080566) in order to improve the overall efficiency of the sorting system. 
Regarding claim 10, Kumar et al. (US 2018/0243800) lacks teaching a sorting system wherein the plurality of suction grippers apply vacuum force to pick up target objects. 
Stubbs et al. (US 2017/0080566) teaches a sorting system (Paragraph 0015 lines 1-11) wherein the plurality of suction grippers (Paragraph 0016 lines 17-21) apply vacuum force to pick up target objects (Paragraph 0016 lines 16-18). Stubbs et al. (US 2017/0080566) explains that the vacuum force applied to the suction grippers may be specified in order to pick up a given target object in order to improve the overall efficiency of the system (Paragraph 0015 lines 15-19, 25-29, Paragraph 0016 lines 16-30). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar et al. (US 2018/0243800) to include the plurality of suction grippers which apply vacuum force to pick up target objects as taught by Stubbs et al. (US 2017/0080566) in order to improve the overall efficiency of the sorting system. 
Regarding claim 11, Kumar et al. (US 2018/0243800) teaches a sorting system wherein the actuator device comprises a sorting robot  (Paragraph 0085 lines 4-6). 
Regarding claim 12, Kumar et al. (US 2018/0243800) teaches a method comprising: 
receiving a set of current information (Paragraph 0090 lines 1-3) associated with a plurality of target objects (Fig. 1 #101 “scrap pieces”) on a conveyor device (Fig. 1 #103 “conveyor system”); 
determining a current state of a sorting system (Paragraph 0126 lines 2-21), wherein the sorting system comprises an actuator device (Paragraph 0085 lines 1-4) that is configured to actuate a picker assembly (Paragraph 0085 lines 1-7) to capture target objects from the conveyor device (Paragraph 0085 lines 3-4); 
determining a sequence of a plurality of actions (Paragraph 0098 lines 9-21, Paragraph 0195 lines 1-9) to be performed by the actuator device and the picker assembly, over a plurality of points in time (Paragraph 0081 lines 9-13), with respect to one or more target objects (Paragraph 0098 lines 26-28) based at least in part on the set of current information (Paragraph 0098 lines 26-28) associated with the plurality of target objects and the current state of the sorting system (Paragraph 0098 lines 28-36), wherein the picker assembly comprises a plurality of picker mechanisms (Paragraph 0085 lines 1-2 “N sorting devices”); 
determining a selected subset of the plurality of actions (Fig. 35 #3511, 3512, Paragraph 0098 lines 33-43) with respect to an identified target object from the sequence of the plurality of actions (Paragraph 0098 lines 35-38); and 
sending an instruction to the actuator device to cause the actuator device to perform the selected subset of the plurality of actions (Paragraph 0195 lines 1-9) with respect to the identified target object (Fig. 35 #3512 “sort based on classification”). 
Kumar et al. (US 2018/0243800) lacks teaching a method comprising: determining a sequence of a plurality of hypothetical actions to be performed by the actuator device and the picker assembly and wherein the current state of the sorting system comprises a state of a picker mechanism of the plurality of picker mechanisms, wherein the state of the picker mechanism comprises either available for capturing an object or unavailable for capturing the object; determining a selected subset of the plurality of hypothetical actions from the sequence of the plurality of hypothetical actions; and sending an instruction to the actuator device to cause the actuator device to perform the selected subset of the plurality of hypothetical actions.
Stubbs et al. (US 2017/0080566) teaches a method (Paragraph 0015 lines 1-11) comprising: determining a sequence of a plurality of hypothetical actions (Paragraph 0083 lines 7-12) to be performed by the actuator device and the picker assembly (Paragraph 0085 lines 1-8) and wherein the current state of the sorting system comprises a state of a picker mechanism of the plurality of picker mechanisms (Paragraph 0021 lines 2-10), wherein the state of the picker mechanism comprises either available for capturing an object or unavailable for capturing the object (Paragraph 0023 lines 3-10); determining a selected subset of the plurality of hypothetical actions from the sequence of the plurality of hypothetical actions (Paragraph 0083 lines 12-16); and sending an instruction to the actuator device (Paragraph 0027 lines 28-31) to cause the actuator device to perform the selected subset of the plurality of hypothetical actions (Paragraph 0085 lines 1-8).
Stubbs et al. (US 2017/0080566) explains that the processor is configured to determine a manipulation profile to successfully capture an object (Paragraph 0074 lines 12-18) and determine which picker mechanism is available for performing this manipulation (Paragraph 0079 lines 10-14), therefore providing an improved use of resources (Paragraph 0082 lines 5-12). Additionally, Stubbs et al. explains that the processor is configured to determine a sequence of a plurality of hypothetical actions and determine a selected subset of the plurality of hypothetical actions in order to determine which sequence is most efficient (Paragraph 0083 lines 12-16). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar et al. (US 2018/0243800) to include determining a sequence of a plurality of hypothetical actions to be performed by the actuator device and the picker assembly, wherein the current state of the sorting system comprises a state of a picker mechanism of the plurality of picker mechanisms, wherein the state of the picker mechanism comprises either available for capturing an object or unavailable for capturing the object; determining a selected subset of the plurality of hypothetical actions from the sequence of the plurality of hypothetical actions; and sending an instruction to the actuator device to cause the actuator device to perform the selected subset of the plurality of hypothetical actions as taught by Stubbs et al. (US 2017/0080566) in order to improve the use of resources within a sorting system and provide movement to objects within the sorting system in a more efficient manner. 
Regarding claim 13, Kumar et al. (US 2018/0243800) teaches a method further comprising: 
receiving an input signal (Paragraph 0090 lines 1-6) from an object recognition device (Paragraph 0089 lines 1-3 “vision system”); and 
determining the set of current information (Paragraph 0095 lines 1-7) associated with the plurality of target objects (Paragraph 0089 line 3 “scrap pieces”) based at least in part on the input signal (Paragraph 0090 lines 3-6). 
Regarding claim 14, Kumar et al. (US 2018/0243800) teaches a method wherein the current state (Paragraph 0126 lines 2-21) of the sorting system comprises one or more of the following: a current time Paragraph 0126 lines 10-12) and a current position of the actuator device (Paragraph 0126 lines 15-24). 
Regarding claim 15, Kumar et al. (US 2018/0243800) teaches a method wherein determining the sequence of the plurality of actions (Paragraph 0098 lines 9-21) further comprises: 
determining an initial node (Paragraph 0110 lines 9-12) using the set of current information associated with the plurality of target objects (Paragraph 0110 lines 29-34) and the current state of the sorting system (Paragraph 0111 lines 11-18); and 
determining a set of successor nodes (Paragraph 0111 lines 11-13, 22-28) based at least in part on the initial node, wherein a successor node corresponds to an achievable action relative to the initial node (Paragraph 0081 lines 20-31). 
While Kumar et al. does not explicitly state that the set of successor nodes corresponds to an achievable action relative to the initial node, Kumar et al. states that the system can identify each scrap piece and determine an action to take as a result of the identification, while tracking the location of the scrap piece (Paragraph 0081 lines 20-31). Additionally, Kumar et al. states that the system may process the set of current information through different well-known machine learning systems, including decision tree learning (Paragraph 0090 lines 15-16). Decision tree learning algorithms function by starting at an initial node, and based on the result of a decision, progressing to a successor node. Therefore, Kumar et al. determines a set of successor nodes based at least in part on the initial node, wherein a successor node corresponds to an achievable action relative to the initial node by teaching a system which processes information through decision tree learning. 
As stated previously, Kumar et al. lacks teaching determining a sequence of a plurality of hypothetical actions. 
Stubbs et al. (US 2017/0080566) teaches a method (Paragraph 0015 lines 1-11) comprising: a determining a sequence of a plurality of hypothetical actions (Paragraph 0083 lines 7-12). Stubbs et al. explains that the processor is configured to determine a sequence of a plurality of hypothetical actions in order to determine which sequence is most efficient (Paragraph 0083 lines 12-16). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar et al. (US 2018/0243800) to include determining a sequence of a plurality of hypothetical actions to be performed by the actuator device and the picker assembly actions as taught by Stubbs et al. (US 2017/0080566) in order to provide movement to objects within the sorting system in a more efficient manner. 
Regarding claim 16, Kumar et al. (US 2018/0243800) teaches a method wherein the achievable action relative to the initial node comprises an action that the actuator device is able to perform (Paragraph 0081 lines 8-13) based at least in part on one or more of the following: a current position of the actuator device, a model associated with the actuator device (Paragraph 0081 lines 9-13), the state of the picker mechanism of the plurality of picker mechanisms (Paragraph 0081 lines 26-29), and a predicted position of a target object on which the action is to be performed (Paragraph 0081 lines 5-13). 
Regarding claim 17, Kumar et al. (US 2018/0243800) teaches a method wherein determining the sequence of the plurality of actions (Paragraph 0098 lines 9-21) further comprises: 
determining a respective reward corresponding to a respective successor node (Paragraph 0098 lines 5-9) based at least in part on the set of current information associated with the plurality of target objects (Paragraph 0098 lines 10-11), wherein the respective reward corresponding to the respective successor node is determined based at least in part on a first reward value (Paragraph 0098 lines 5-9 “highest match”) of target object(s) that have been deposited to reach the respective successor node (Paragraph 0098 lines 9-12), wherein the first reward value of the target object(s) that have been deposited is determined based at least in part on areas corresponding to the target object(s) that have been deposited (Paragraph 0098 lines 17-21); and 
determining an unvisited successor node as a current node (Paragraph 0098 lines 4-9) based at least in part on respective rewards corresponding to the set of successor nodes (Paragraph 0090 lines 2-7, 15-18 “decision tree learning”). 
As stated previously, Kumar et al. lacks teaching determining a sequence of a plurality of hypothetical actions. 
Stubbs et al. (US 2017/0080566) teaches a method (Paragraph 0015 lines 1-11) comprising: a determining a sequence of a plurality of hypothetical actions (Paragraph 0083 lines 7-12). Stubbs et al. explains that the processor is configured to determine a sequence of a plurality of hypothetical actions in order to determine which sequence is most efficient (Paragraph 0083 lines 12-16). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar et al. (US 2018/0243800) to include determining a sequence of a plurality of hypothetical actions to be performed by the actuator device and the picker assembly actions as taught by Stubbs et al. (US 2017/0080566) in order to provide movement to objects within the sorting system in a more efficient manner. 
Regarding claim 18, Kumar et al. (US 2018/0243800) teaches a method wherein the respective reward corresponding to the respective successor node is further determined based at least in part on a second reward value corresponding to target object(s) (Paragraph 0098 lines 9-14) that are pickable by the actuator device from the respective successor node (Paragraph 0090 lines 2-7, 15-18 “decision tree learning”), wherein the second reward value of the target object(s) that are pickable is determined based at least in part on second areas corresponding to the target object(s) that are pickable by the actuator device from the respective successor node (Paragraph 0098 lines 11-21). 
Regarding claim 19, Kumar et al. (US 2018/0243800) lacks teaching a method wherein the plurality of picker mechanisms comprises a plurality of suction grippers. 
Stubbs et al. (US 2017/0080566) teaches a method (Paragraph 0015 lines 1-11) wherein the plurality of picker mechanisms (Paragraph 0015 lines 1-4, Paragraph 0016 lines 11-12) comprises a plurality of suction grippers (Paragraph 0016 lines 17-21). Stubbs et al. (US 2017/0080566) explains that the suction force applied to the suction grippers may be specified in order to pick up a given target object in order to improve the overall efficiency of the system (Paragraph 0015 lines 15-19, 25-29, Paragraph 0016 lines 16-30). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar et al. (US 2018/0243800) to include the plurality of picker mechanisms which comprises a plurality of suction grippers as taught by Stubbs et al. (US 2017/0080566) in order to improve the overall efficiency of the sorting system. 
Regarding claim 20, Kumar et al. (US 2018/0243800) teaches a computer program product (Paragraph 0186 lines 21-22), wherein the computer program product comprises a non-transitory computer readable storage medium (Paragraph 0186 lines 22-27) and comprising computer instructions for: 
receiving a set of current information (Paragraph 0090 lines 1-3) associated with a plurality of target objects (Fig. 1 #101 “scrap pieces”) on a conveyor device (Fig. 1 #103 “conveyor system”); 
determining a current state of a sorting system (Paragraph 0126 lines 2-21), wherein the sorting system comprises an actuator device (Paragraph 0085 lines 1-4) that is configured to actuate a picker assembly (Paragraph 0085 lines 1-7) to capture target objects from the conveyor device (Paragraph 0085 lines 3-4); 
determining a sequence of a plurality of actions (Paragraph 0098 lines 9-21, Paragraph 0195 lines 1-9) to be performed by the actuator device and the picker assembly, over a plurality of points in time (Paragraph 0081 lines 9-13), with respect to one or more target objects (Paragraph 0098 lines 26-28) based at least in part on the set of current information (Paragraph 0098 lines 26-28) associated with the plurality of target objects and the current state of the sorting system (Paragraph 0098 lines 28-36), wherein the picker assembly comprises a plurality of picker mechanisms (Paragraph 0085 lines 1-2 “N sorting devices”); 
determining a selected subset of the plurality of actions (Fig. 35 #3511, 3512, Paragraph 0098 lines 33-43) with respect to an identified target object from the sequence of the plurality of actions (Paragraph 0098 lines 35-38, Paragraph 0195 lines 1-9); and 
sending an instruction to the actuator device to cause the actuator device to perform the selected subset of the plurality of actions with respect to the identified target object (Fig. 35 #3512 “sort based on classification”). 
Kumar et al. (US 2018/0243800) lacks teaching determining a sequence of a plurality of hypothetical actions to be performed by the actuator device and the picker assembly, wherein the current state of the sorting system comprises a state of a picker mechanism of the plurality of picker mechanisms, wherein the state of the picker mechanism comprises either available for capturing an object or unavailable for capturing the object; determining a selected subset of the plurality of hypothetical actions from the sequence of the plurality of hypothetical actions; and sending an instruction to the actuator device to cause the actuator device to perform the selected subset of the plurality of hypothetical actions.
Stubbs et al. (US 2017/0080566) teaches a computer program product (Paragraph 0020 lines 1-9), wherein the computer program product comprises a non-transitory computer readable storage medium (Paragraph 0118 lines 1-11) and comprising computer instructions  (Paragraph 0118 lines 11-16) for: determining a sequence of a plurality of hypothetical actions (Paragraph 0083 lines 7-12) to be performed by the actuator device and the picker assembly (Paragraph 0085 lines 1-8), wherein the current state of the sorting system comprises a state of a picker mechanism of the plurality of picker mechanisms (Paragraph 0021 lines 2-10), wherein the state of the picker mechanism comprises either available for capturing an object or unavailable for capturing the object (Paragraph 0023 lines 3-10); determining a selected subset of the plurality of hypothetical actions from the sequence of the plurality of hypothetical actions (Paragraph 0083 lines 12-16); and sending an instruction to the actuator device (Paragraph 0027 lines 28-31) to cause the actuator device to perform the selected subset of the plurality of hypothetical actions (Paragraph 0085 lines 1-8).
Stubbs et al. (US 2017/0080566) explains that a processor is configured to determine a manipulation profile to successfully capture an object (Paragraph 0074 lines 12-18) and determine which picker mechanism is available for performing this manipulation (Paragraph 0079 lines 10-14), therefore providing an improved use of resources (Paragraph 0082 lines 5-12). Additionally, Stubbs et al. explains that the processor is configured to determine a sequence of a plurality of hypothetical actions and determine a selected subset of the plurality of hypothetical actions in order to determine which sequence is most efficient (Paragraph 0083 lines 12-16). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar et al. (US 2018/0243800) to include determining a sequence of a plurality of hypothetical actions to be performed by the actuator device and the picker assembly, wherein the current state of the sorting system comprises a state of a picker mechanism of the plurality of picker mechanisms, wherein the state of the picker mechanism comprises either available for capturing an object or unavailable for capturing the object; determining a selected subset of the plurality of hypothetical actions from the sequence of the plurality of hypothetical actions; and sending an instruction to the actuator device to cause the actuator device to perform the selected subset of the plurality of hypothetical actions as taught by Stubbs et al. (US 2017/0080566) in order to improve the use of resources within a sorting system and provide movement to objects within the sorting system in a more efficient manner. 
Response to Arguments
Applicant's arguments filed September 26th, 2022, with respect to the rejection(s) of amended claim(s) 1, 12 and 20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Stubbs et al. (US 2017/0080566). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.K.D./               Examiner, Art Unit 3653                              

/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653